DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/23/2019.
Claims 1-23 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/23/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keeler (USPN 5,479,573) in view of Zhao (USPAN 2019/0101927).
Consider claims 1, 12, and 23, Keeler discloses a method for training a Neural-Network (NN) (see abstract, col. 2 line 48 – col. 3 line 7 and figure 16 (reproduced below for convenience), wherein disclosed is said method for training a neural network), and a corresponding system comprising an interface and one or more processors (see figures 1 and 1a, wherein disclosed is said system) and a corresponding computer software product, the product comprising a tangible non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by one or more processors, cause the one or more processors to (see figures 1 and 1a, wherein disclosed is said computer-readable medium)
receiving a plurality of NN training tasks, each training task comprising (i) a respective preprocessing phase that preprocesses data to be provided as input data to the NN, and (ii) a respective computation phase that trains the NN using the preprocessed data (see abstract and col. 2 line 48 – col. 3 line 7: the network includes a preprocessor for preprocessing input data, and the predictive network operates in a runtime mode and in a training mode).

    PNG
    media_image1.png
    251
    515
    media_image1.png
    Greyscale

Keeler does not specifically disclose executing the plurality of NN training tasks including: identifying a commonality between the input data required by computation phases of two or more of the training tasks; and in response to identifying the commonality, executing one or more preprocessing phases that produce the input data jointly for the two or more training tasks.
Zhao teaches executing the plurality of NN training tasks (see abstract and figure 4 (reproduced below for convenience), wherein disclosed is a plurality of training tasks) including: identifying a commonality between the input data required by computation phases of two or more of the training tasks, and in response to identifying the commonality, executing one or more preprocessing phases that produce the input data jointly for the two or more training tasks (see paragraph 18: neural networks can be trained to produce configured output based on training data provided to the neural network, and enabling multitask concurrent execution [i.e. executing preprocessing jointly] of tasks based on commonalities of identified features.).

    PNG
    media_image2.png
    550
    691
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keeler and combine it with the noted teachings of Zhao. The motivation to combine these references is to provide a method for multitask processing and developing a control system with low cost, low power, and high level of adaptability and customization (see paragraphs 2 and 3 of Zhao).

Allowable Subject Matter
Claims 2-11 and 13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412